Citation Nr: 1228060	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  04-07 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for neuropathy, to include as due to exposure to radiation.

2.  Entitlement to service connection for cardiovascular disability, to include as due to exposure to radiation.

3.  Entitlement to service connection for neuropathy, to include as due to exposure to radiation.

4.  Entitlement to service connection for prostate gland hypertrophy, to include as due to exposure to radiation.

5.  Entitlement to service connection for degenerative osteospondylosis, to include as due to exposure to radiation.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from November 1953 to November 1959.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from October 2002, July 2003, and January 2004 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2007, the Veteran testified during a hearing at the Board's main office in Washington, D.C., before a Veterans Law Judge.  A transcript of the hearing is of record.

In April 2007, the Board denied the Veteran's claims for service connection for neuropathy, cataracts, prostate gland hypertrophy, cardiovascular disability, and degenerative osteospondylosis, including as due to exposure to radiation, and remanded his claim for service connection for bilateral hearing loss including as due to radiation exposure to the RO via the AMC for further development.

The Veteran appealed the Board's April 2007 decision that denied his service connection claims to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the Board's decision and remanded the matters back to the Board consistent with the Memorandum Decision.  

In February 2009, the Board denied the Veteran's claim for service connection for hearing loss including as due to exposure to radiation.

In September 2010, the Board remanded the Veteran's claims for service connection for neuropathy, cardiovascular disability, cataracts, prostate gland hypertrophy, and degenerative osteospondylosis, including as due to exposure to radiation, to the RO via the AMC, for additional development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a July 16, 2012 letter, the Board advised the Veteran that the Veterans Law Judge who conducted his January 2007 hearing was no longer employed by the Board and offered him the opportunity to testify at another hearing.  38 C.F.R. § 20.717 (2011).  In a July 24, 2012 signed response, the Veteran said he wanted to appear at a hearing before a Veterans Law Judge of the Board at the RO.

It is a basic principle of veterans' law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO should schedule the appellant for a hearing at the St. Petersburg, Florida, RO, before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



